DETAILED ACTION

This office action is in response to the application filed on 10/28/19.  Claims 1-18 are pending.  Claims 1-18 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Abstract

The abstract is objected to.  See MPEP § 608.01(b).  Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Words that are redundant can be deleted, such as restatement of the title of the invention.  


Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate both “fastener” and “interior portion” in at least paragraph [0017] of Applicant’s disclosure.  Furthermore, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because reference character #210 is not included in the drawings.  Applicant may overcome this objection by amending appropriate portions of the specification such that the reference characters in the drawings are in accordance with that which is described in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims 4, 10, and 16 are  rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  The claims recite “wherein the opening further comprises a zipper”, however the independent claims recite “a closure disposed on the first edge of the opening and the second edge of the opening.”  It is unclear if Applicant is attempting to refer back and further limit the previously recited closure, or if Applicant is attempting to positively recite a zipper in addition to the previously recited “closure”.  Examiner suggests amending claims 4, 10, and 16 to recite --- wherein the closure is comprised of a zipper ---.  Appropriate correction is required. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Cohen in view of US Patent 6,223,367 to French et al. (“French”).
Claim 1.  
Claim 2.  The combination blanket and headrest of claim 1, wherein the casing is cylindrical (see Cohen, all figures; alternatively, Examiner takes Official Notice that cylindrical neck pillows are well known in the art and it would have been obvious to provide a cylindrical shape in order to optimize a user’s comfort).
Claim 3.  The combination blanket and headrest of claim 1, wherein the first exterior end of the casing and the second exterior end of the casing are secured via the fastener, thereby maintaining an annular headrest configuration (Cohen, Fig. 1).
Claim 4.  The combination blanket and headrest of claim 1, wherein the opening further comprises a zipper, configured to secure the first edge of the opening to the second edge of the opening (Cohen, Fig. 1, a zipper is taught at #17).
Claim 5.  The combination blanket and headrest of claim 1, wherein the fastener is disposed on opposing terminal ends of the casing (Cohen, Fig. 2, fastener is seen at #29).
Claim 6.  The combination blanket and headrest of claim 1, wherein the fastener comprises a button and a loop configured to receive the button (Cohen teaches the use of buttons at least in paragraph [0056], alternatively, Examiner takes Official Notice that buttons are well known in the art of textiles and pillows, that buttons and snaps are art recognized equivalents, and that providing a button would have been a simple substitution of one known element for another to obtain predictable results).
Claim 7.  A combination blanket and headrest, comprising: a casing including an outer surface and an inner surface; the inner surface defining an interior volume; the interior volume further comprising a first compartment and a second compartment; the first compartment of the interior volume configured to receive a fabric therein; an interior portion of the inner surface of the casing secured to an edge of the fabric; an opening in the casing, defining a first edge and a second edge; the opening configured to receive the fabric therethrough; a closure disposed on the first edge of the opening and the second edge of the opening; the casing having a first exterior end and a second exterior end; a fastener disposed on the first exterior end and the 
Claim 8.  The combination blanket and headrest of claim 7, wherein the casing is cylindrical (see Cohen, all figures; alternatively, Examiner takes Official Notice that cylindrical neck pillows are well known in the art and it would have been obvious to provide a cylindrical shape in order to optimize a user’s comfort).
Claim 9.  The combination blanket and headrest of claim 7, wherein the first exterior end of the casing and the second exterior end of the casing are secured via the fastener, thereby creating an annular headrest configuration (Cohen, Fig. 1).
Claim 10.  The combination blanket and headrest of claim 7, wherein the opening further comprises a zipper, configured to secure the first edge of the opening to the second edge of the opening (Cohen, Fig. 1, a zipper is taught at #17).
Claim 11.  The combination blanket and headrest of claim 7, wherein the fastener is disposed on opposing terminal ends of the casing (Cohen, Fig. 2, fastener is seen at #29).
Claim 12.  The combination blanket and headrest of claim 7, wherein the fastener comprises a button and a loop configured to receive the button (Cohen teaches the use of buttons at least in paragraph [0056], alternatively, Examiner takes Official Notice that buttons are well known in the art of textiles and pillows, that buttons and snaps are art recognized equivalents, and that providing a button would have been a simple substitution of one known element for another to obtain predictable results).
Claim 13.  A combination blanket and headrest (Cohen teaches a pillow with an attached fabric structure #50 seen in Fig. 3(a), however Cohen does not call this structure a “blanket”; French teaches a similar apparatus that may “be used as a pillow”, with a blanket that is configured to be stored with inside the pillow apparatus; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the 
Claim 14.  
Claim 15.  The combination blanket and headrest of claim 13, wherein the first exterior end of the casing and the second exterior end of the casing are secured via the fastener, thereby creating an annular headrest configuration (Cohen, Fig. 1).
Claim 16.  The combination blanket and headrest of claim 13, wherein the opening further comprises a zipper, configured to secure the first edge of the opening to the second edge of the opening (Cohen, Fig. 1, a zipper is taught at #17).
Claim 17.  The combination blanket and headrest of claim 13, wherein the fastener is disposed on opposing terminal ends of the casing (Cohen, Fig. 2, fastener is seen at #29).
Claim 18.  The combination blanket and headrest of claim 13, wherein the fastener comprises a button and a loop configured to receive the button (Cohen teaches the use of buttons at least in paragraph [0056], alternatively, Examiner takes Official Notice that buttons are well known in the art of textiles and pillows, that buttons and snaps are art recognized equivalents, and that providing a button would have been a simple substitution of one known element for another to obtain predictable results).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Examiner, Art Unit 3673